Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The instant application, Application No. 17/520,253 (hereinafter the ‘253 Application) is a reissue application of the application no. 17/031,843, filed September 24, 2020, now U.S. Patent No. 11,070,957 issued July 20, 2021, which is a continuation of U.S. patent application Ser. No. 16/573,683 filed September 17, 2019, now U.S. Pat. No. 10,791,434, issued September 29, 2020, which is a continuation of U.S. patent application Ser. No. 14/988,946, filed January 6, 2016, now U.S. Pat. No. 10,419,898, issued on September 17, 2019, which is a continuation of U.S. patent application Ser. No. 12/928,222, filed December 7, 2010, now U.S. Pat. No. 9,247,400, issued January 26, 2016, which claims priority to U.S. Provisional Patent Application No. 61/283,699, filed December 8, 2009.
Claims 1-9 are pending.
Claims 4-9 are new.

2.    The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
3.    Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 11,070,957 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

4.    Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

5.    Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 2-3, 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2-3, 5-6 recites the limitation "the text message". There is insufficient antecedent basis for this limitation in the claims.

35 U.S.C. 251
7.	Claims 1-9 are rejected under 35 U.S.C. 251 as being in violation of the original patent requirement. 
Section 251 requires that reissue is for “the invention disclosed in the original patent.” In order to satisfy the original patent requirement, “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” U.S. Indus. Chems., Inc. vy. Carbide & Carbon Chems. Corp., 315 U.S. 668, 676 (1942). Furthermore, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.” Id. In other words, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014).
	In the present case, it does not appear from the face of the original patent that applicant intended to cover and secure “receiving, by the subscriber computer, a message from a Short Message Service Center (SMSC), the message comprising a code having a defined length of characters, and information associated with the mobile device”, without a keyword.
	The Examiner also notes that in the original claim 1 of the underlying patent, the keyword is used in the message received by the SMSC and then that keyword is later sent to the subscriber computer.
In the Applicant's statement for support for new claim 4, the Applicant cited to 4:17-59. The specification discloses three options, A, B and C require the message includes keywords and short code. There is no disclose of indicating a message with just a code without a keyword.  
The abstract also states that the keyword and short code are being sent. 
	Thus, the Examiner determines that the underlying patent does not clearly and unequivocally disclose any embodiment without using a keyword in the message sent to the SMSC and from the SMSC to the subscriber computer, thus to broaden the claims to permit such an embodiment runs afoul of the original patent requirement. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of US 10,791,434. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to the same invention of configuring sounding signals in a wireless communication network.
The mapping of the rejected claims in the instant application to the US 10,791,434.
Instant application 					      US 10,791,434
1-3								1,3-4
4-8								1,3-4
								
9.	Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 10-11 of US 10,419,898. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to the same invention of configuring sounding signals in a wireless communication network.
The mapping of the rejected claims in the instant application to the US 10,419,898
Instant application 					      US 10,419,898
1-3								1, 3-4
4								10-11

10.	Claims 1, 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 9,247,400. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to the same invention of configuring sounding signals in a wireless communication network.
The mapping of the rejected claims in the instant application to the US 9,247,400.
Instant application 					      US 9,247,400
1, 4								1
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached at (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees:
/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992